IN MANDAMUS                           MEMORANDUM DECISION
Relator, Esther Losch, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of  Ohio to vacate its order denying her application for permanent total disability compensation, and to enter a new order granting said compensation.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision including findings of fact and conclusions of law.  The magistrate concluded that relator had failed to demonstrate that the commission had abused its discretion in denying her application for permanent total disability compensation and that the requested writ should be denied.
No objections have been filed to the decision of the magistrate.
Finding no defect of law or other error on the face of the decision of the magistrate, we adopt that decision as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, we deny the requested writ.
Writ of mandamus denied.
TYACK and BROWN, JJ., concur.